Citation Nr: 1042543	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-29 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for residuals of an injury of 
the right hand. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran served on active duty from February 1955 to February 
1958. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, wherein the RO denied service connection for 
residuals of an injury of the right hand.  


FINDINGS OF FACT

According to information on file, the appellant died in August 
2010 before the Board promulgated a final decision on his appeal 
of the RO denial of his claim for service connection for 
residuals of an injury of the right hand.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board does not have 
appellate jurisdiction to review his appeal.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board received information of the death certificate which 
shows that the Veteran died in August 2010.  

As a matter of law, a claim does not survive the death of the 
claimant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal has become moot 
by virtue of the death of the appellant and must be dismissed for 
lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302. 

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  


ORDER

The appeal is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


